 SIDLES COMPANY457Sidles CompanyandRonald King.Case No. 17-CA- 655.De-cember 30,1965DECISION AND ORDEROn October 13, 1965, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He also foundthat Respondent had not engaged in other unfair labor practicesalleged, and recommended dismissal of those allegations.Thereafter,the General Counsel and Respondent filed exceptions to the TrialExaminer's Decision and supporting briefs, and the Respondent alsofiled an answering brief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modification indicatedbelow.'[The Board adopted the Trial Examiner's Recommended Orderwith the following modification : Substitute the following for para-graph 2 (a) :["Offer to Ronald King immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of earnings he may have suffered as a result of the discriminationpracticed against him, by payment to him of a sum of money equalto that which he normally would have earned as wages from the dateof the discharge to the date of Respondent's offer to reinstatement,less his net earnings during such period, with backpay and interesti The Trial Examiner,in his section entitled"The Remedy",inadvertently providedfor the payment of backpay to run from the date of Respondent's offer of reinstatementrather than from the date of discharge.This error is significant only because it is in-corporated by reference into paragraph 2(a) of the Recommended Order,and we correctit by revising that paragraph.156 NLRB No. 52. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereon to be computed in the manner prescribed by the Board inF.W. Woolworth Comnpany,90 NLRB 289, andIsisPlumbingdHeating Co., In.c.,138NLRB 716."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges filed on April 5 and May 24, 1965, by RonaldKing, an individual, the General Counsel of the National Labor Relations Board, bythe Regional Director for Region 17 (Kansas City, Missouri), issued his complaint,dated May 27, 1965, against Sidles Company, herein called the Respondent.Withrespect to the unfair labor practices, the complaint alleges, in substances, that: (1)Respondent discharged two-named employees because of their union and concertedactivities; (2) certain named agents and representatives of Respondent engaged inspecified acts of interference, restraint, and coercion; and (3) by the foregoing con-duct,Respondent engaged in unfair labor practices within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the Act. In its duly filed answerRespondent denies, generally, all unfair labor practice allegations.Pursuant to notice, a hearing was held before Trial Examiner Louis Libbin atOmaha, Nebraska, on July 8, 1965.All parties appeared and were given full oppor-tunity to participate in the hearing.Respondent's motion to dismiss the complaint,made before the close of the hearing and upon which I reserved ruling, is herebygranted in part and denied in part in accordance with the findings and conclusionshereinafter detailed.On August 9, 1965, the General Counsel and the Respondent filed briefs, which Ihave fully considered.'For the reasons hereinafter indicated, I find that Respondentviolated Section 8(a)(1) and (3) of the Act only in certain respects.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Sidles Company, a Nebraska corporation, maintains a plant in CouncilBluffs, Iowa, where it is engaged in the wholesale distribution of automotive parts.Respondent annually sells automotive parts, valued in excess of $50,000, which areshipped from its Council Bluffs plant directly to points outside the State of Iowa.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows, and I find, that UnitedAutomotive, Appliance and Conditioned Air Employees' Association is a labor orga-nization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesRespondent maintains a store at Omaha, Nebraska, where its main office is located,and another store at Council Bluffs, Iowa, about 8 miles from the Omaha store.The employees at the Omaha store are represented by an unaffiliated union knownas United Automotive, Appliance and Conditioned Air Employees' Association,hereincalled the Union.The employees at the Council Bluffs store are not representedby any union.Ronald King had been employed by Respondent at the Omaha store from August1959 until March 1962, when he was transferred to the Council Bluffs store.Whileemployed at the Omaha store, King was a member of the Union. During the firstX On August 16, 1965, Respondent filed a motion before Trial Examiner for permissionto file exceptions to brief of counsel for General Counsel.On August 18, 1965, the Gen-eral Counsel filed an opposition to said motion and a motion to strike Respondent's ex-ceptions.The exceptions submitted by Respondent together with Its motion is in thenature of a reply brief to the General Counsel's brief.As the Board's Rules and Regu-lations, Series 8, as amended,make no provisions for the submission of reply briefs, Ihereby grant the General Counsel's motion to strike Respondent's exceptions. SIDLES COMPANY459half of March 1965, King attempted to establish the Union as the representative ofthe hourly paid employees at the Council Bluffs store.On March 16, Frvin Nye,Respondent's secretary-treasurer, addressed the assembled employees at the CouncilBluffs store on the subject of having a union as their representative to deal withRespondent on wages, hours, and working conditions.At the close of the meeting,Respondent distributed to the assembled employees a booklet containing excerpts oftestimony adduced in a prior Board proceeding.On March 25, Respondent's BranchManager Palmer spoke to the assembled employees at the Council Bluffs store con-cerning their complaints and problems.King's employment was terminated onMarch 29, 1965. On Monday, April 12, Dennis Fox, another employee at the Coun-cilBluff's store, gave Respondent 1 week's notice of his intention to quit to acceptanother job the following Monday.The next morning, Tuesday, April 13, Fox wasdischarged by Palmer, without being permitted to serve out the rest of that week.The principal issues litigated in this proceeding are whether (1) King and Foxwere terminated by Respondent because of their union and/or concerted activities,and (2) Respondent engaged in acts of interference, restraint, and coercion by thedistribution of the pamphlet on March 16 and by statements of Nye and Palmer tothe assembled employees.A subsidiary issue is whether Duane Jasa, Respondent'sfield sales supervisor, is a supervisor within the meaning of the Act.B. Sequence of events 21.King's unsuccessful efforts to obtain a wage increaseAt the Council Bluffs store where King was transferred in March 1962, he firstworked as a counter salesman and in June 1964 was also given a 2-day per weekoutside sales territory.In January 1965, King asked Branch Manager Palmer for araise in pay.Palmer replied that Council Bluffs was one of the highest paid branchesin the organization, but promised to see what he could do about it.Sometime inFebruary, King, accompanied by Ralph Liddell who was employed at the CouncilBluffs store as a truckdriver, again spoke to Palmer and renewed the request for awage increase.Palmer replied that he had just received the personnel records andhad not yet had time to go through them to see what he could do. Palmer reiteratedthat Council Bluffs was one of the highest paid branches in the organization.2.King's efforts to establish the Union at Council BluffsAs previously noted, the Union was the recognized bargaining agent for the hourlypaid employees at the Omaha store, and King had been a member of the Union whenhe worked at that store.When Palmer made no response to his requests for a wageincrease, and believing that the wages and fringe benefits were higher at the Omahastore and that it would take a union to get some type of action in these respects, Kingcontacted Norris Bailey, the president of the Union at the Omaha store.AboutMarch 8, while King was at the Omaha warehouse for some parts, he asked Baileywhat the Union had done for the employees at Omaha. After Bailey's response, Kingasked whether it would be possible for the Council Bluffs employees to become mem-bers of the Union. Bailey replied that they could be as far as he knew but that hewould have to check with the other officers and members to see whether they wantedthem.Thereafter, King contacted and spoke to each of the nine hourly paid employees atCouncil Bluffs about joining the Union to see if they could get a raise and other fringebenefits.He showed them a slip of paper containing a schedule of the wages andfringe benefits at the Omaha store under the union contract.A comparison withthose at Council Bluffs indicated that Omaha had higher wages and a few more bene-fits.Each employee expressed desire to join the Union.On March 10, King telephoned to Bailey and stated that 100 percent of the hourlypaid employees were interestedin joiningthe Union.Arrangements were made forfurther discussions on the matter.3.Respondent becomes aware of organizational efforts;Secretary-Treasurer Nye's speechOn March 16, all nine hourly paid employees were assembled in the office of Ben-jamin, Respondent's branch store supervisor.Present on behalf of Respondent wereBenjamin, Secretary-Treasurer Nye, Personnel Manager Suder, and Branch ManagerPalmer.Nye then delivered a speech which he read to the employees.2 Unless otherwise indicated,the findings in this section are based on credited testi-mony and evidence which is either admitted or undenied. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe began by explaining that "the reasons for this get together is that we havebecome aware of efforts being made by a union to interest you folks in having themrepresent you in your dealings with company management."Nye then assured theemployees that they had a right to join a union and that the Company would not treatthem any differently.He then stated that they "have probably all been approached bythis time" to sign a card and that, if they have "hesitated," they "may also have beentold that no one will ever know whether you have signed a card or not." Nye empha-sized that "like the song says, it ain't necessarily so."He then explained that "we'regoing to give you a copy of a pamphlet which reproduces excerpts of the court recordat a hearing held less than six months ago, fairly near here, which will illustrate what Imean."Nye then stated that a union makes wild promises in which you cannot putmuch store and that automotive employees at nonunion locations have obtained thesame and better benefits than those at union locationsHe pointed out that Respond-ent belongs to several organizations which make annual surveys of the wages, hours,and working conditions of businesses in the area, that the results of these surveyshelps Respondent to "keep abreast" of its competition in the labor market, and thatRespondent has been successful in retaining its employees.He emphasized that theemployees did not need an outsider to handle their contacts with management con-cerning wages, hours, and working conditions; assured them that Palmer and Ben-jamin were both interested in them and their "well being"; and pointed out as "adefinite fact that hourly rates at this location are among the highest in the company."He closed his speech by stating that he did not believe they would be "silly enoughto contribute dues to some organization that simply makes promises it may not beable to fulfill," and expressed the "guess" that they will refuse to sign a union card andthat they would "vote for individual freedom" rather than for "union representation"if it should ever come to vote.Nye then asked if any of the employees "would discuss some other subject."Kingwas the only employee in the group of nine who spoke up. King stated that he person-ally did not feel that he had been treated fairly about wage increases and that theentire group was concerned and dissatisfied with Respondent's policy regarding wageincreases.Nye replied that Palmer would be more than happy to talk to the employ-ees about their problems.The meeting then adjourned.4.Respondent distributes pamphletUpon adjournment of the meeting, Palmer, at Nye's request, distributed to theemployees a copy of the pamphlet to which Nye had referred in the first part of hisspeech.On the cover of the pamphlet, there appears in five lines of large letterscovering the first half of the page the following: "WHO SAID'NO ONE WILLEVER KNOW IF YOU SIGN A UNION CARD'FAMOUS WORDS!!" Next tothese words and covering about three-fourths of the page is a large question mark.In the middle of the lower half of the cover, the following appears in an area of 3 by 3inches bordered by a heavy black line:INSIDE THE COVERS OF THIS BOOKLETYOU WILL SEE COMPLETE REPRODUCEDPAGES OF OFFICIAL COURT REPORTERTESTIMONY WHERE UNION CARD SIGNERSWERE BEING QUESTIONED ABOUT SIGNINGUNION CARDSAt the bottom there then appears aline inbig bold letters, stating "SEE-READFOR YOURSELF." The last two lines on the cover are as follows:IT SOMETIMES PAYS NOT TO BELIEVE ALLTHE STUFF UNION ORGANIZERS TELL YOUThe pamphlet consists of about 20 pages of selected excerpts from testimonyadduced at a Board hearing on November 17, 1964.Underlined in heavy blacktype are the questions and answers of employees relating to their having signed unionauthorization cards, to identifying their signatures on such cards, to having returnedthe signed cards to the union solicitors, and to the fact that they have not changedtheir affiliation since that date.With respect to the excerpts of the testimony of thefirst two witnesses appearing on the first and fourth pages of the pamphlet (Evelyn E.Lienhart and Alvina Swanson), there is also underlined in heavy black type the ques-tions and answers which show that the witness is no longer employed by the companyinvolved. SIDLES COMPANY461After the distribution of the above pamphlets, King asked Branch Store SupervisorBenjamin one day if he had read the pamphlet.When Benjamin replied in the affirma-tive,King then asked what Benjamin "got out of it." Benjamin replied that it wasjust "the way it was stated in there, if you join a union, the company knows about it?" 35.Palmer's speech to assembled employeesOn March 24, 1965, King attended a dealer's break shoe clinic at the Omaha plantand took the occasion to ask Palmer when he was coming over to talk to the CouncilBluffs' employees about their problems.Palmer replied that he would be over thefollowing day.The next day Palmer did address the Council Bluffs' hourly paid employees whowere assembled again in Benjamin's office.All but the two girls were in attendance.Although Palmer had been branch manager of the Council Bluffs store since Jan-uary 1, 1965, this was the first time that he had spoken to the Council Bluffs' employ-ees in a group about their "gripes" or problems.Palmer stated that he had come over to see what the problems were and what hecould do about taking care of them.King was the first one to speak up, stating that"bur main concern was again wages, raises and advances, and just what we had todo to achieve higher goals." Palmer pointed out that he also was looking for a raisebut did not think he was going to get it.King expressed the hope that Palmer wouldget his raise, and added that "I would also like to have mine and probably first."Palmer asked King if he would take a full-time sales territory outside the State.King replied that he did not want a territory which was not a lucrative one. Palmerassured King that any territory that would be given to him would have ample salespotential.Other employees then voiced their dissatisfaction.Mathews stated thatin the past he felt that he had been overlooked so far as promotions were concerned.Palmer replied that that was in the past and that they were now talking about thepresent and the future.Fox complained about his wages, stating that when he wasfirst employed he was told he would receive a pay increase after 3 months. Palmeragain stated that that was in the past, that he had nothing to do with the past promises,and that he wanted to talk about the present and the future. Employee Coulter com-plained that he was still doing the same thing for 16 years, and employee Liddellstated that he would like to see the counter commission abolished and a profit-sharing plan introduced whereby each individual would be judged as one man andnot as a group so far as pay was concerned. Palmer told the employees to note thaton their last paycheck they were not docked for days on which they were absent orsick.He admittedly pointed out that it had been his policy at other stores at whichhe had been manager and that it would be "the policy of the company of the CouncilBluffs branch in the future" not to dock employees when they took time off "becauseof sickness that wasn't a delayed, long period of time, a day or half day, or if they hadto go to the dentist or barber shop."6.King's employment terminationAbout 8 a.m. on Monday, March 29, 1965, Benjamin told King that Palmer wantedto see him at the Omaha store immediately.King thereupon went to the Omahaplant and saw Palmer in the latter's office. Palmer stated that he had decided thatitwould be to their mutual interest to come to "a parting of the ways."When Kingasked if that meant that he was no longer working for Respondent, Palmer replied"that's right."Palmer explained that King seemed to be unhappy, that he seemedtomake people around him unhappy, and that their relationship should be severed"before anything developed that caused problems."King replied that "I possiblyshould have quit, but I have never been fired before." Palmer promised that Kingwould receive severance pay and a recommendation to assist him in getting anotherjob.48 The findings in this paragraph are based on the credited testimony of King.Ben-jamin admitted that King had asked if he had read the pamphlet and wanted to knowwhat it was all about.He testified that he had told King that he had not read thepamphlet.He admitted, however, that he also told King that he had glanced at it andthat "it had to do with union activities."I do not credit Benjamin's testimony to theextent that it conflicts with that of King.'The findings in his paragraph are based on a compositeof the mutuallyconsistenttestimony of King and Palmer. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.Field Sales Supervisor Jasa's statements to KingOn April 1, 1965, King went to the Omaha plant to pick up his check, and in thehallway met Duane Jasa, Respondent's field sales supervisor. Jasa said "hello" toKing, and expressed his regret that King was no longer working for Respondent.Jasa explained that he was present at the company meeting when the "union problem"was discussed and that, although he had put in "some good words" for King, never-thelessVice President Fred Sidles stated at that meeting that he would not have aunion in Council Bluffs. Jasa then added that King had been "pushing the Uniontoo hard."8.Nye questions Bailey about King's unfair labor practice chargeKing filed an unfair labor practice charge with the Board's Regional Office onApril 5, 1965. Shortly thereafter, Norris Bailey, the president of the Union at theOmaha store, was summoned to Personnel Manager Suder's office. There, Respond-ent Secretary-Treasurer Nye handed Bailey a letter from the National Labor Rela-tions Board relating to King's charge, and asking Bailey what he knew about it.Bailey replied that he knew "nothing whatsoever."Nye stated that the reason Kingwas terminated was because "he seemed discontented" and was "causing discontentand dissension among the other employees at the Council Bluffs store."9.The discharge of Dennis FoxFox was employed by Respondent at the Council Bluffs store for about 9 monthsprior to his discharge.About 3:30 p.m. on Monday, April 12, 1965, Fox toldBranch Store Supervisor Benjamin that he had another job and was going to end hisemployment with Respondent on Friday, April 16.When Benjamin said that Foxwas giving short notice, Fox replied that he knew about "somebody else who gotshorter notice."Fox then left the office.Benjamin telephoned Palmer and informed him of Fox's resignation.Palmerasked to speak to Fox if he was still there. Benjamin thereupon called Fox backinto the office and said that Palmer wanted to talk to him on the telephone.Thefollowing telephone conversation, in substance, then occurred between Fox andPalmer: In response to Palmer's query as to what was the matter, Fox stated thathe was not satisfied with the wages. Palmer asked if Fox would give him a 2-weeknotice because he needed someone to replace him. Fox refused, stating that he wasleaving on Friday because he had already committed himself to report the followingMonday on the other job. Fox added that "I know somebody else that got a shorternotice,"mentioning Ron King. Palmer replied that there was a mutualagreementthat King "depart the company."When Fox demurred that "that is not the way Iheard it," Palmer retorted that "no matter which way you heard it that wasa mutualagreement."Palmer then wished Fox good luck on his new job and hung up.5Palmer immediately telephoned one of the countermen in South Omaha andobtained his agreement to go to the Council Bluffs store at 8 o'clock the next mom-ing.Palmer then telephoned Benjamin and instructed him that, since Fox hadresigned, he was to mform Fox when he came to work the next morning that he wasno longer needed.At 7:55 a.m. on Tuesday, April 13, shortly before Fox was tobegin work, he was told by Benjamin to go home because he was no longer needed.C. Interference, restraint, or coercion1.The distribution of the pamphletsRespondent's message in the pamphlets was unqualifiedly to the effect that signedunion cards would not be kept secret or confidential, despite a union's promise, andthat the signers would probably become known to Respondent.That this was theintended meaning of the pamphlet was made clear by Benjamin's explanation that"if you join a union, the company knows about it."The record shows that at the time of the distribution of this pamphlet, no demandhad been made upon Respondent for representation of the Council Bluffs employees,and no representation petition had been filed with the Board.Nor is their anyevidence that the Union or any union solicitor or representative had made any suchrepresentations of secrecy or confidentiality to these employees.Moreover, the5 The findings in this paragraph are based on Fox's credited testimony which is notinconsistent with that of Palmer. SIDLES COMPANY463reproduced excerpts were not entirely authentic because the emphasized questions andanswers were not in fact underlined in the original record.Furthermore, Respond-ent was not entirely candid in failing to explain that the excerpts were from a refusal-to-bargain proceeding in which the General Counsel had to establish a card majorityas part of his case; for, a union could keep a promise of secrecy where authorizationcards are used solely to support a petition for a representation election, as the Boardwill not show such cards to the employer.And there is nothing in the record toindicate that the Union would not follow the latter course in this case.Respondent thus raised a straw man which it then proceeded to knock down in thismanner by generating employee fears where none was shown to have existed before.I am convinced and find that, in the setting and circumstances in which the pamphletwas distributed, it was further reasonably calculated to convey to the employees athreat of possible reprisals by Respondent against known card signers, which was notneutralized by Nye's earlier assurances in his speech.Thus, Nye's recitation of thebetter wages and treatment Respondent had accorded the employees without a unionindicated what an employee might lose (in whole or in part) once Respondent hadlearned that he had signed a card. In addition, Respondent's underlining of thetestimony of the first two witnesses in the pamphlet that they had signed union cardsand were no longer working for the Employer, indicated the supreme penalty whichan employee might pay. Such a finding of the threat of possible reprisals is buttressedby the absence of any reasonable explanation for Respondent's message in the pam-phlet that signed cards would not be kept secret or confidential and that the signerwould probably become known to Respondent. Certainly, it was not motivated byany desire to correct misstatements by the Union or its representatives; for, aspreviously noted, no such representations of secrecy or confidentiality had been madeto the Council Bulffs employees.When Branch Manager Palmer was asked if hecould explain the purpose of passing out the pamphlets, he testified, "No. I can'texplain to you the purpose of passing out the pamphlet. I was asked to pass thepamphlet out [by Mr. Nye] and I passed it out." Finally, the correctness of thisfinding is verified by Respondent's conduct in discharging Ronald King because ofhis known union and concerted activities, as hereinafter found.And, contrary toRespondent's assertion in its brief, Section 8(c) of the Act is no defense to this typeof conductsI find that by the distribution of the pamphlet to its employees on March 16, 1965,Respondent has interfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed by Section 7 of the Act and thereby has violated Section8(a)(1) of the Act.72.Promises and announcements of benefitsAt the March 25 meeting of the assembled Council Bluffs employees, called byPalmer to see what he could do about taking care of their problems, Palmer listenedto the employees' "gripes" and complaints about their wages and working conditions,pointed out that that was all in the past, and promised that things would be differentin the future.He also called their attention to the fact that their last paycheckshowed no docking for absences due to sickness of for other minor absences; pointedout that that had been his policy at the other stores which he had managed; andpromised that it would continue to be the policy at "the Council Bluffs branch in thefuture."Although Palmer had been manager of the Council Bluffs store since Jan-uary 1, 1965, this was the first time that he had assembled the employees in a groupto listen to their complaints and grievances.This meeting was obviously sparkedby the complaints voiced by employee King at the meeting of March 16, called byNye admittedly because he became aware of the organizational efforts of the CouncilBluffs employees.Moreover, although employees at Council Bluffs had been dockedfor absences due to illness and other minor absences before Palmer was their man-ager and although Palmer began following the practice of not docking employeesfor such absences from the time when he first became manager of Council Bluffs, itwas not until this meeting that he made any general announcement to the employeesof his policy in this respect and his intention to continue it in the future.8As one court so aptly stated, "Congress has recognized employer rights of free speech,but has sought to limit them when they verge upon the use of employer economic powerto coerce employees not to organize."N.L.R.B. v. Montgomery Ward & Co., Inc.,339F. 2d 889, 892 (C.A.6).7Hobart Brothers Company,150 NLRB 956. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances, I find that Palmer's promises of different treatment inthe future and his announcement that he had been following a policy of not dockingfor absences due to sickness and for other minor absences and would continue to fol-low this policy in the future, were made for the purpose of inducing the employeesnot to sign union authorization cards nor to vote for a bargaining representative. Ifurther find that Respondent thereby violated Section 8(a)(1) of the Act becausesuch conduct was reasonably calculated to impinge on the employees' freedom ofchoice in the selection of a bargaining representativesD. Discrimination in hire and tenure of employment1.Ronald KingAs previously noted, when King was unsuccessful in obtaining a wage increase byhis own individual efforts, he decided that it would be necessary to get a union in theplant in order to get some action from Respondent. To this end, he contacted thepresident of the Union at the Omaha store, then spoke to all the nine hourly paidemployees at the Omaha store about joining the Union in order to get a raise, andpointed out the higher wages and better benefits enjoyed by the employees at theOmaha store where the Union was the established bargaining agent.As a result of hisefforts, all the hourly employees expressed a desire to join the Union, and King con-veyed these results to the union president at the Omaha store.The very next week,on March 16, Secretary-Treasurer Nye addressed the nine hourly paid employees atthe Council Bluffs store and, in the presence of other officials of Respondent, pointedout why they should not designate a union as their representative to deal with Respond-ent on wages, hours, and working conditions, all as previously found.At the end ofhis speech, King was the only employee who responded and spoke up both forhimself personally and also on behalf of the entire group, voicing dissatisfaction withRespondent's policy on wage increases.When Nye promised that Branch ManagerPalmer would talk to them about their problems, it was King who kept after Palmerto hold such a meeting.And at the employee meeting called by Palmer on March 25,King was the first employee to speak up, again voicing the concern of the entire groupover Respondent's policy on wages, raises, and advancements.King's employmentwas severed 4 days later.The above is a summary of King's union and concerted activities prior to hisemployment severance.The record warrants the conclusion that Respondent's repre-sentatives were aware of these activities.Nye admitted that his reason for addressingthe assembled employees of Council Bluffs on March 16 was because he had becomeaware of efforts being made to interest them in having a union represent them in theirdealings with management. Palmer admitted that Nye had also relayed this informa-tion to him the preceding day. Since King was the only employee engaging in thesereported efforts and since all his efforts occurred shortly before this meeting and wereconcentrated on such a small group of employees, I am convinced and find that Nyeand other representatives of Respondent had also become aware that it was King whowas stirring the employees up on this subject matter.Any possible doubts in thisregard are completely removed by Palmer's statement to King at the time of hisemployment severance that King seemed to be "unhappy" and seemed to make thepeople around him "unhappy," by Field Sales Supervisor Jasa's statement to King,after the latter's employment severance, that King had been "pushing the Union toohard" and that at a management meeting attended by Jasa where the "union problem"was discussed Vice President Sidle had stated that he would not have a union atCouncil Bluffs, and by Nye's undenied statement to Union President Bailey, afterlearning that King had filed an unfair labor practice charge, that King was "causingdiscontent and dissension among the other employees at the Council Bluffs store."Contrary to assertions of Respondent's council, I find that King did not voluntarilyagree to leave Respondent's employ but was in fact discharged by Palmer on March 29,as previously found.There is no partciular formula or choice of words required foreffecting a termination.Without any prior warning or notice, it was Palmer whosummoned King to his office and summarily informed him of his (Palmer's) decisionthat they should come to "a parting of the ways." Then, in response to King's ques-tion, Palmer agreed that by that he meant that King was no longer working forRespondent.King's employment separation under these circumstances can hardly betermed voluntary.Were any further contrary evidence needed, it is readily availablein Field Supervisor Jasa's statement that he had put in. "some. good words" for King.8N.L.R.B. v. Exchange Parts Company,375 U.S. 405. SIDLES COMPANY465at the management meeting where Vice President Sidle stated he would not have aunion in Council Bluffs, and in Nye's undisputed statement to Union President Baileyas to the reason for King's termination, all as previously found.Equally clear in the recordis the reasonfor Respondent's termination of King.Palmer bluntly told King that it was because he seemed to be "unhappy" and seemedto make the "people around him unhappy" and that this action was necessary "beforeanything developed that caused problems."The only respects in which King haddisplayed his "unhappiness" was when he sought a wage increase and spoke up on thissubjectmatter on behalf of himself and the group of Council Bluffs employees,expressing their dissatisfaction and concern over Respondent's policies on raises andadvancements.And the only respects in which King seemed to make the otheremployees around him "unhappy" was when he stirred them up to agree to join aunionand also openly to voice their dissatisfaction with Respondent's policy on wages,raises, and advancements.By the foregoing conduct, King was engaging with hisfellow employees in a concerted activity for their mutual aid and protection, conductspecifically protected by Section 7 of the Act.Moreover, when Field Sales SupervisorJasa voiced his regret that King was no longer working for Respondent, Jasa pointedout that King had been "pushing the Union too hard," that Jasa had put in "some goodwords" for King at the management meeting where the "union problem" was dis-cussed, and that Vice President Sidle had stated at that meeting that he would nothavea union inCouncil Bluffs.Finally, there is the undenied statement of Secretary-Treasurer Nye to Union President Bailey, after learning that King had filed his unfairlabor practice charge, that King was terminated because "he seemed discontented" andwas "causing discontent and dissension among the other employees at the CouncilBluffs store." I have already pointed out the only respects in which King had dis-closed his "discontent" and had caused "discontent and dissension" among the otherCounsel Bluffs employees.Upon consideration of all the foregoing and the entire record as a whole, I findthat Respondent discharged King because of his protected union and concerted activi-ties.9By such conduct, Respondent discriminated with respect to the hire and tenureof employment of Ronald King and thereby discourage membership in the Union inviolation of Section 8 (a) (1) and (3) of the Act.2.Dennis FoxIt is the General Counsel's position that Fox's discharge on April 13, 1965, wasunlawful because, in the telephone conversation with Palmer on the preceding after-noon, Fox had expressed his disapproval of Respondent's treatment of King and theRespondent therefore decided to rid itself of one of King's sympathizers. I do notagree.On Monday afternoon, April 12, Fox informed Store Supervisor Benjamin that hewas quitting at the end of that week to accept other employment. In the ensuingtelephone conversation that same afternoon, Palmer told Fox that he was giving thema short notice and urged him to give the customary 2 weeks' notice in order to enablePalmer to have time to obtain a replacement. Fox refused, and sarcastically referredto King having received even less notice.I am convinced and find that Palmer was nettled by Fox's failure and refusal to givethe customary 2 weeks' notice and, upon being able to obtain an immediate replace-ment who agreed to report to Council Bluffs the next morning, instructed Benjamin9There is no merit to Respondent's contention that Jasa was not a supervisor withinthe meaning of the Act. In Respondent's monthly publication for November 24, 1964,there appears a picture of Jasa, together with the announcement of his appointment as"Field Sales Supervisor" to "develop our sales force."Roy Miller, Jasa's immediatesuperior testified that, in the performance of Jasa's responsibilities in training fieldsalesmen, Jasa fills out a sales training form on which he records his "judgment" of thework habits, appearance, and work performance of the salesmen being trained by him.Miller further testified that he reviews these forms with Jasa and takes Jasa's recom-mendations into account in determining what action, if any, should be recommended tothe branch manager to whom the particular salesman is assigned.According to the un-denied and credited testimony of King, on one occasion Jasa accompanied King in hiswork as a field salesman, stated that he was "well pleased" with the work King had beendoing,and asked if King would be interested in taking another day or two for someadditional accounts which seemed to have been overlooked.I am convinced and find that Jasa possessed the authority which constitutes him asupervisor within the meaning of Section 2(11) of the Act.Moreover, even withoutrelying on the statements of Jasa, I would still reach the same conclusions with respectto King's discharge and the reason therefor. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDto inform Fox that he was no longer needed when he reported for work the nextmorning.This Benjamin did.I find that Fox's discharge was not discriminatorilymotivated in violation of the Act and will accordingly recommend dismissal of thisallegation of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Having found that Respondent violated the Act by discharging Ronald King onMarch 29, 1965, I will recommend that Respondent offer him immediate and fullreinstatement to his former or substantially equivalent position,without prejudice tohis seniority or other rights and privileges,and make him whole for any loss of earn-ings he may have suffered as a result of the discrimination against him,by paymentto him of a sum of money equal to that which he normally would have earned aswages from the date of Respondent's offer of reinstatement,less his net earnings duringsuch period,with backpay and interest thereon to be computed in the manner pre-scribed by the Board in F.W. Woolworth Company,90 NLRB 289,andIsis Plumbing&Heating Co.,138 NLRB 716.Because of the character and scope of the unfair labor practices herein found, Iwill recommend that, in order to effectuate the policies of the Act,Respondent ceaseand desist from in any other manner interfering with, restraining,and coercingemployees in the exercise of their rights guaranteed by Section 7 of the Act.10Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Automobile,Appliance and Conditioned Air Employees'Association isa labor organization within the meaning of Section 2(5) of the Act.2.By discriminating with respect to the hire and tenure of employment of RonaldKing, thereby discouraging membership in the above-named labor organization, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.3.By the foregoing conduct and by the conduct detailed in section III,C, supra,Respondent has interfered with,restrained,and coerced its employees in the exerciseof their Section 7 rights and thereby has engaged in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Respondent did not violate the Act by the discharge of Dennis Fox.RECOMMENDED ORDERUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,Ihereby recommend that Respondent,SidlesCompany, Omaha,Nebraska,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of,United Automobile,Appliance and Conditioned Air Employees'Association,or any other labor organiza-tion, by discriminatorily discharging or refusing to reinstate employees,or by discrimi-nating against them in any other manner in regard to their hire and tenure of employ-ment or any term or condition of employment.(b) Threatening employees with reprisals for signing union authorization cards.(c)Promising or announcing any different employee treatment in the future oreconomic benefits to employees to induce them not to designate the above-named orany other labor organization as their collective-bargaining representative.(d) In any other manner interfering with, restraining,or coercing employees inthe exercise of their right to self-organization,to form,join, or assist the above-namedor any other labor organization,to bargain collectively through representatives of10N.L.R.B. v. Entwistle Mfg.Co., 120F. 2d 532,536 (C.A. 4). SIDLES COMPANY467their own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to Ronald King immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings he may have suffered as aresult of the discrimination practiced against him, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount due as backpay.(c)Notify the above-named employee if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its plant in Council Bluffs, Iowa, copies of the attached notice marked"Appendix." 11Copies of said notice, to be furnished by the Regional Director forRegion 17 (Kansas City, Missouri), shall, after being duly signed by authorized repre-sentatives of the Respondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by said Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision, what steps the Respondent has taken to comply therewith.12I further recommend that the complaint be dismissed insofar as it alleges thatRespondent violated the Act by discharging Dennis Fox."In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of UnitedAutomotive, Appliance and Conditioned Air Employees' Association, or in anyother labor organization, by discriminatorily discharging or refusing to reinstateemployees, or by discriminating against them in any other manner in regard totheir hire and tenure of employment or any term or condition of employment.WE WILL NOT threaten employees with reprisals for signing union authorizationcards.WE WILL NOT promise or announce any different employee treatment in thefuture or economic benefits to employees to induce them not to designate theabove-named or any other labor organization as their collective-bargainingrepresentative.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, or as- 1stthe above-named or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.217-919-6 6-vol. 156-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Ronald King immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and will make him whole for any loss of earnings sufferedas a result of the discrimination against him.All our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named or any other labor organization.SIDLES COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event the above-named employee is presently serving in the ArmedForces of the United States we will notify him of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office, 1200 RialtoBuilding, 906 Grand Avenue,KansasCity,Missouri,Telephone No. Baltimore1-7000,Extension 731.Pioneer Astro Metallics,Inc.andUnited Steelworkers of America,AFL-CIO.Cases Nos. 31-CA-46 and 31-CA-51.December 30,1965DECISION AND ORDEROn November 4, 1965, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled case, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin themeaning ofthe National Labor Relations Act, as amended,and recommendingthat it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]156 NLRB No. 54.